Citation Nr: 0304219	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an June 2002  rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which determined that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a skin disorder.


FINDINGS OF FACT

1.  An unappealed April 1987 rating decision denied  the 
veteran's claim of entitlement to service connection for a 
skin disorder. 

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a skin disorder has not 
been received since April 1987.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision which denied service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2002).

2.  The additional evidence presented since April 1987 is not 
new and material, and the claim for service connection for a 
skin disorder is not reopened.               
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately is seeking entitlement to service 
connection for a claimed skin disorder.  The matter presently 
before the Board involves whether he has submitted new and 
material evidence which is sufficient to reopen his 
previously denied claim.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 630 (Aug. 29, 2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  In this case, the 
VCAA and its implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to 
a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

With respect to this issue on appeal which involves the 
matter of submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the notice 
provisions of the VCAA are still applicable.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(the Court) has recently held that 38 U.S.C.A. § 5103(a), as 
amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  See Quartuccio, supra.

After having carefully reviewed the record on appeal, the 
Board concludes that the notice requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  In this 
case, the RO undertook action that is consistent with the 
notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims.  In a May 2002 
letter and the July 2002 statement of the case, the RO 
specifically notified the veteran that if he wished to reopen 
his claim of entitlement to service connection for a skin 
disorder, he must furnish new and material evidence not 
previously considered.  In addition, the RO outlined the 
evidence needed to support the veteran's claim, and notified 
the veteran of the pertinent law and regulations.

Crucially, in an August 2002 letter, the RO complied with the 
notice requirements of the VCAA and notified the veteran of 
the evidence he was expected to obtain and which evidence VA 
would obtain.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); 
see also Quartuccio, supra. 

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The 
veteran has not pointed to any evidence pertinent to the 
issue on appeal which exists and which has not been 
associated with his VA claims folder.  Indeed, in a 
November 2002 statement, he specifically indicated that he 
did not have any additional medical evidence to submit.  

In a July 2002 statement, the veteran requested that he be 
afforded a VA medical examination to determine the nature 
and severity of his skin condition.  However, the Board 
notes that, as previously indicated, the VA's duty to 
assist the veteran in this regard is not triggered unless 
and until the claim is reopened.  
The Board emphasizes that it is the responsibility of the 
veteran to submit evidence which is sufficient to reopen 
his claim.  If he does not, VA is under no obligation to 
assist him.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the issue 
of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for a skin disability has been developed under 
the VCAA to the extent required under the circumstances 
here presented.  Accordingly, the Board will proceed to a 
decision on the issue on appeal. 

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be also granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim in March 2002, the 
revised version of the law is applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2002). 
  
There must be new and material evidence as to each and 
every aspect of the claim which was lacking at the time of 
the last final denial in order for there to be new and 
material evidence to reopen the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Factual background

Evidence previously considered

The veteran's original claim of entitlement to service 
connection for a skin disorder was denied by the RO in April 
1987.  The only evidence of record at that time consisted of 
the veteran's service medical records.  Those records showed 
that the veteran was seen for a "small blister type rash" 
in August and September 1966, and again in May, June, August 
and September 1967.  The rash was believed to be a 
photosensitivity reaction to the sun and it was noted that 
the veteran indicated that the rash had appeared after he was 
sunburned.  No mention of burns other than sunburn was made.  
The veteran was ultimately diagnosed with dermatophytosis, 
treated with soaks and ointments, and advised to change soaps 
and to avoid the sun.  The remainder of the veteran's service 
medical records make no further reference to a skin 
condition.  His October 1969 separation examination report 
did not show any rash on the veteran's skin or make any 
reference to a skin disorder.

The veteran did not submit any specific medical evidence 
which indicated that a skin disorder existed at the time of 
his claim in October 1986 to thereafter.

The April 1987 RO decision

The April 1987 denial of the veteran's claim was predicated 
on a finding that, although the veteran was treated for a 
skin disorder in service, no permanent residual or chronic 
disability was shown by subsequent service medical records or 
demonstrated by evidence following service.  The RO concluded 
that medical evidence of a current disability and medical 
evidence of a nexus or link to service had not been shown.

The veteran was notified of the RO's decision and of his 
appellate rights in an April 1987 letter.  He did not appeal.

In March 2002, the veteran sought to reopen his claim for 
service connection for a skin disorder.

The additional evidence

Since the April 1987 rating decision, the veteran submitted 
private medical examination and treatment reports obtained in 
connection with an unrelated medical condition.  No medical 
evidence was submitted concerning the claimed skin disorder.

In an August 2002 letter,  the veteran indicated that he had 
sustained burns from jet fuel while serving on active duty.  
As a result, the veteran claimed, he continues to experience 
skin rashes every summer.

Analysis

As an initial matter, the Board determines that the 
unappealed April 1987 RO decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As explained above, the Board's 
inquiry thus revolves around whether the veteran has 
submitted evidence which is new and material and which is 
therefore sufficient to reopen his claim of entitlement to 
service connection for a skin disorder.  See 38 U.S.C.A. 
§ 5108.  

As discussed above, under 38 C.F.R. § 3.156(a) (2002), 
"new" evidence is  evidence not previously submitted to 
agency decision-makers.  "Material" evidence means 
evidence that relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence must 
raise a reasonable possibility of substantiating the 
claim.   

The Board finds that the additional evidence of record with 
respect to a skin disorder is not new and material.  The 
veteran's claim for service connection for a skin disorder 
was denied in the past because the evidence of record 
indicated that the veteran's skin disorder had resolved in 
service and there was no evidence of a current disability.  
The evidence since added to the record similarly contains no 
competent medical evidence of a current skin disorder.  Cf. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998). [service connection 
may not be granted unless a current disability exists].  The 
record continues to lack competent medical evidence of a 
current disability or of continuous symptoms involving the 
skin after service.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Of necessity, in the absence of medical evidence of a current 
skin disability there is also no competent medical nexus 
evidence which relates such claimed disability to the 
veteran's military service.  That element, too, is lacking. 

The veteran has submitted his own statements that indicate 
that he has continued to experience skin-rashes that are 
related to service.  These statements are essentially 
reiterative of his  contentions in 1986-7 and as such cannot 
be considered to be new.  In addition, it is well established 
that lay persons, such as the veteran, cannot render medical 
opinions as to diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted that 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  The Board therefore 
finds that these statements by the veteran cannot be deemed 
to be material.

In summary, the evidence received since the unappealed April 
1987 rating decision is not probative of the central issue of 
whether the veteran has a current skin disorder that is 
related to service and cannot therefore be deemed material as 
defined under 38 C.F.R. § 3.156(a) (2002).  That is, none of 
the additionally submitted evidence relates to an 
unestablished fact necessary to substantiate the claim (i.e. 
current disability or medical nexus).  The additionally 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim and is therefore not new and 
material. 

In the absence of new and material evidence, the April 1987 
rating decision remains final, the veteran's claim is not 
reopened, and the benefit sought on appeal remains denied.

Additional comment

The Board again notes that the veteran requested that he be 
afforded a VA medical examination to determine the nature and 
severity of his skin disorder.  However, as discussed above, 
there is no duty on the part of VA to assist the veteran in 
the development of his claim in the absence of a reopened 
claim.  

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for a skin disorder.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).





ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a skin disorder, the 
appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

